Motion by Attorney General to dismiss defendant’s petition denied 5 November 1998. Defendant’s petition for writ of certiorari is allowed 5 November 1998 for the limited purpose of entering the following order. The parties shall file written briefs with the Court on the following issue: Does N.C.G.S. § 15A-1415(f) apply to defendants who have been convicted of a capital offense and sentenced to death who had a post-conviction motion for appropriate relief denied prior to 21 June 1996, the effective date of the statute?